Title: From Thomas Jefferson to Joseph H. Nicholson, 11 October 1806
From: Jefferson, Thomas
To: Nicholson, Joseph H.


                        
                            Dear Sir
                            
                            Washington Oct. 11. 06.
                        
                        The office in which you are now acting, requires, as I understand, a residence in Baltimore, and is not
                            without its labour. the death of mr Purviance has vacated one in the same place which, requiring but a general
                            superintendance, would leave you more leisure to pursue any line of study or amusement to which your inclination might
                            lead you. will you permit me to name you to it the proposition flows from a sincere wish to be instrumental to your ease
                            & satisfaction: for be assured that no one thinks more highly of your worth, or has a more friendly desire to be useful
                            to you. with these assurances accept those of my great esteem & respect and my salutations.
                        
                            Th: Jefferson
                            
                        
                    